PHILLIPS, Judge.
As directed by the above decision, we have given further consideration to the contentions made by the appellant in this Court that were not discussed in the decision reported in 73 N.C. App. 228, 326 S.E. 2d 382 (1985) and are of the opinion that those contentions are without merit and should be overruled. But even if the zoning ordinance in question applies to the case, and the record as we read it does not show that it was enacted before the prior property owner built the building involved, we are still of the opinion that the ordinance is unconstitutional for the reasons stated in our prior decision and that the judgment appealed from should be vacated.
Vacated.
Judge BECTON concurs.
Chief Judge Hedrick dissents.